DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is written to depend from Claim 8, creating a dependency loop.  For purposes of examination, the claim will be read as depending from Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. (U.S. 9,362,242).
Regarding Claim 12, Iwata et al. discloses a metal sheet for use in a semiconductor package (metal sheet 2, Figures 2 and 6), the metal sheet comprising: a first sheet surface; and an opposite second sheet surface (metal sheet 2, Figures 2 and 6), wherein the second sheet surface is configured for application to a semiconductor chip (metal sheet 2, Figures 2 and 6), wherein the first sheet surface has a pattern of first subdivisions having a first average roughness and second subdivisions having a second average roughness (first subdivisions 25, second subdivisions 26, Figure 6, Column 6, Lines 58-65), wherein a material composition of a surface of the first subdivisions is the same as a material composition of a surface of the second subdivisions (Column 7, Lines 5-10), wherein the first average roughness is greater than the second average roughness (Column 6, lines 58-65). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. 8,319,319) in view of Iwata et al. (U.S. 9,362,242).
Regarding Claim 1, Jang discloses a semiconductor package, comprising: 
a semiconductor chip (chip 120, Figure 2d); 
an encapsulation body encapsulating the semiconductor chip (encapsulation 150, Figure 2d); and 
a metal sheet having a first sheet surface and an opposite second sheet surface, wherein the first sheet surface is exposed at the encapsulation body (metal sheet 110, encapsulation body 150, Figure 2d, Column 1, Lines 51-55), wherein the semiconductor chip is arranged at the second sheet surface, wherein the first sheet surface has a pattern having first subdivisions and second subdivisions (first subdivisions 110, second subdivisions 160, Figures 1c-1e).
However, they do not explicitly disclose wherein the first sheet surface has a pattern having first subdivisions having a first average roughness and second subdivisions having a second average roughness, wherein the first average roughness is greater than the second average roughness. Iwata et al. discloses a similar device wherein a metal sheet has a first sheet surface with a pattern having first subdivisions having a first average roughness and second subdivisions having a second average roughness, wherein the first average roughness is greater than the second average roughness (metal sheet 2, first subdivisions 25, second subdivisions 26, Figure 6, Column 6, Lines 58-65).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first sheet surface to have a pattern, said pattern having first subdivisions having a first average roughness and second subdivisions having a second average roughness, wherein the first average roughness is greater than the second average roughness in Jang in view of Iwata et al. in order to obtain a desired bonding strength and reduce the deterioration of bonding reliability (Iwata et al., Column 7, Lines 10-27).
Regarding Claim 2, Jang in view of Iwata et al. further disclose wherein the pattern comprises a checkered pattern, or a pattern of triangles, circles, hexagons or rectangles arranged in a matrix (Jang et al., Figures 1d-1e, Iwata et al., Figure 8).
Regarding Claim 8, Jang in view of Iwata et al. further disclose an electrolytic layer applied on the pattern, wherein the electrolytic layer is arranged primarily above the second subdivisions (Jang, electrolytic layer 200, second subdivisions 160, Figure 2d).
Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. 8,319,319) in view of Iwata et al. (U.S. 9,362,242) as applied to claim 1 above, and further in view of Saito (U.S. 10,297,527).
Regarding Claim 3, Jang in view of Iwata et al. teaches Claim 1 as indicated above.  However, they do not explicitly disclose wherein the first subdivisions have an average roughness of 10 µm or more.  Saito et al. discloses a similar device wherein the roughened areas have an average roughness of 10µm or more (Saito et al., metal plate 140, roughened area 141, Figures 1, 2b, and 13) and that said roughness enhances reliability and wettability of thermal compound (Saito et al., Column 15, Lines 10-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the first subdivisions to have an average roughness of 10µm or more in Jang in view of Iwata et al., further in view of Saito et al. in order to improve device reliability and ensure solder wettability (Saito et al., Column 15, Lines 10-25).
Regarding Claim 4, Jang in view of Iwata et al., further in view of Saito et al. further disclose that the second subdivisions have an average roughness of 0.5µm or less (Saito et al., unroughened area of a metal sheet is 0.18µm, Column 9, Lines 10-13).
Regarding Claim 10, Jang in view of Iwata et al. teaches Claims 1 and 8 as indicated above.  However, they do not explicitly disclose wherein the electrolytic layer has an average roughness of 10 pm or less. Saito et al. discloses a similar device wherein the roughened areas have an average roughness of 10µm or more (Saito et al., metal plate 140, roughened area 141, Figures 1, 2b, and 13) and that said roughness enhances device reliability (Saito et al., Column 15, Lines 10-25).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the electrolytic layer to have a n average roughness of 10µm or less in Jang in view of Iwata et al., further in view of Saito et al. in order to improve device reliability and ensure solder wettability (Saito et al., Column 15, Lines 10-25).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (U.S. 8,319,319) in view of Iwata et al. (U.S. 9,362,242) as applied to claim 11 above, and further in view of Naba et al. (U.S. 10,872,841).
Regarding Claim 9, Jang in view of Iwata et al. teaches Claims 1 and 8 as indicated above and further disclose a heat sink arranged above the first sheet surface (Jang, heat sink 310/300, Figure 2d).  However, they do not explicitly disclose a thermally conductive paste arranged between the heat sink and the electrolytic layer.  Naba et al. discloses a similar device wherein a conductive paste is arranged between a heat sink and a electrolytic layer (Naba et al. conductive paste 12, heat sink 14, metal sheet 2 or 4, electrolytic layer 6 or 7, Figure 5) and furthermore it is known in the art to use a conductive paste to affix heat sinks to device elements in order to reduce thermal resistance, enhance heat dissipation, and keep production costs lower.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a conductive paste between the heat sink and the electrolytic layer in order to reduce thermal resistance, enhance heat dissipation properties, reduce production costs, and because it was known in the art to do so. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (U.S. 9,362,242) as applied to claim 12 above, and further in view of Ruhland (U.S. 6,831,372).
Regarding Claim 13, Iwata et al. discloses the limitations of Claim 12 above but does not explicitly disclose that the pattern comprises a checkered pattern.  Ruhland discloses a similar device wherein a metal sheet having first and second regions for differing roughness values are formed in a checkered pattern (Ruhland, metal sheet 14, first regions 11, second regions 12, Figure 8, Column 3, Lines 40-53 and Column 14, Lines 53-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the pattern in a checkered pattern in Iwata et al. in view of Ruhland in order to form a reliable anchored connection to the sheet surface (Ruhland, Column 13, Lines 1-7 and Column 14, Lines 53-58) 

Allowable Subject Matter
Claims 19-25 are allowed. 
The following is an examiner’s statement of reasons for allowance:  
Claim 19 and depending claims 20-25 are is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “the first sheet surface has a pattern having first subdivisions having a first average roughness and second subdivisions having a second average roughness…an electrolytic layer applied on the pattern…wherein the first sheet surface is exposed at the encapsulation body…wherein the first average roughness is greater than the second average roughness…wherein the maximum depth of the electrolytic layer is 18µm or less”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891